Citation Nr: 0123785	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-46 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a skin disability, as a 
chronic disability resulting from an undiagnosed illness.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to May 
1992.  His DD Form 214 does not indicate specific dates of 
service in the Southwest Asia theater of operations, but does 
reflect that he had over three years of foreign service and 
received, in part, the Southwest Asia Service Medal and 
Kuwait Liberation Medal.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 1994 
rating decision by the Louisville, Kentucky RO.

Historically, the veteran filed a claim for service 
connection in May 1992 for unknown bumps that appeared on his 
back and neck.  By rating decision dated December 1992, the 
Wichita, Kansas Medical Center and RO denied the veteran's 
claim for service connection because his disability was a 
congenital or developmental condition, and was not clinically 
shown during service.  Although the veteran was given written 
notification of this determination in January 1993, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.  See 38 U.S.C.A. § 7105.  In June 
1994, the veteran submitted a claim for service connection 
for a skin disability as a result of exposure to oil fire 
wells in the Persian Gulf.  The claim was transferred to the 
Louisville, Kentucky RO (as part of a program to monitor the 
possible health effects of exposure to environmental agents 
in the Persian Gulf), and by rating decision dated July 1994, 
the RO denied service connection on the basis that no new and 
material evidence had been submitted.  Thereafter, the 
veteran timely filed an appeal.  In March 1995, the 
Louisville, Kentucky issued a new rating decision based on 
the Veterans' Benefits Improvements Act of 1994 (Act), which 
was signed into law by the President on November 2, 1994.  
After reviewing the veteran's claim in relation to the Act, 
the RO denied the veteran's claim for service connection.  
Thereafter, the veteran continued his appeal.  Subsequently, 
the case was transferred to the Anchorage, Alaska RO.  The 
case was before the Board in October 1998, when it was 
remanded to schedule the veteran for a Board hearing.

In June 2001, a hearing was held at the Anchorage, Alaska RO 
before the undersigned, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDING OF FACT

The veteran's complaints of a skin disability have been 
attributed to a clinical diagnosis; there is no medical 
evidence linking the skin disability to military service.


CONCLUSION OF LAW

The veteran does not have a skin disability which resulted 
from an undiagnosed illness associated with service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or which was incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from August 1982 to May 
1992.  The veteran's service medical records note that in 
January 1983, the veteran was diagnosed with athlete's foot.  
Additionally, in May 1984, he was diagnosed with contact 
dermatitis.  In June 1983 and December 1984, the veteran 
suffered from a rash in his groin area.  In September 1987, 
the veteran had complaints of an allergy to petroleum 
products.  Furthermore, in January 1989, the veteran had 
complaints of skin lesions on his left inner thigh.  A 
February 1992 separation examination was negative for any 
skin disabilities.  

In August 1992, the veteran underwent a general VA 
examination.  The veteran had complaints of small multiple 
brown lesions over his whole body.  The veteran stated that 
they were scattered and that he could barely feel them.  Upon 
physical examination, the examiner noted that some of the 
lesions were red and mainly on the veteran's buttocks, arms, 
face, and neck, while a few were on his back, chest, and 
legs.  The examiner believed that they looked like old bug 
bites in size, but solid.  The examiner opined that the brown 
color could be the veteran's natural color around a lesion.  
The examiner diagnosed the veteran with cherry hemangiomas 
and tan even skin.

In a November 1994 statement, the veteran stated that he had 
approximately 100-150 lesions since early 1993 and that these 
lesions first appeared around May 1991.  The veteran also 
stated that the lesions took a long time to go away and left 
scars.  The veteran claimed he had no skin problems prior to 
service, but had developed an allergy to petroleum products.  
The veteran expressed concern about having children because 
of this skin disability.

During an April 1996 personal hearing, the veteran stated 
that he had episodes of lesions appearing on different parts 
of his body that were more prevalent in the summer months or 
when it was warmer.  The veteran further testified that these 
lesions took a long time to go away and left scars.  The 
veteran further stated that he had not received any treatment 
for a skin disability since service.  During his military 
service, the veteran stated that he had experienced an 
allergic reaction when working around petroleum products in 
the form of water blisters.  He stated that this allergy was 
also present when he worked around oil fires in the Persian 
Gulf.

A May 1996 VA examination report notes the veteran's 
complaints of bumps on his body that were worse in the summer 
months.  The veteran believed they were the result of his 
service in the Persian Gulf.  He also stated that he was 
exposed to fumes from oil well fires and had a previous 
history of an allergy to petroleum products.  Upon 
examination, the examiner found the veteran's skin to be 
clear.  The examiner stated that she could not make a good 
assessment of his skin disease, as he was disease free.  She 
advised him to come back when the lesions were present so 
that she could make a proper diagnosis.  

In May 1996, the Anchorage, Alaska RO received several 
statements from friends and family of the veteran.  The 
statements express sentiments that the veteran did not have 
any skin problems prior to his Gulf War service and that his 
current skin disability is a result of his service in the 
Persian Gulf.

In September and October of 1998, the veteran was treated for 
lesions on his skin at the Alaska VA Medical and Regional 
Office Center (VAMROC).  The veteran noted a history of an 
allergy to petroleum products, and had complaints of lesions 
that appeared to be worse in the summer months.  The 
September examination revealed that the veteran's skin was 
dry and that he had scaling plaques over his right fifth 
metatarsophalangeal joint and elbows.  The veteran did not 
have nail pitting or scalp lesions.  Diagnoses included 
dyshidrosis and contact dermatitis.

Analysis

As stated above, the veteran claims he is entitled to service 
connection for a skin disability as a result of his exposure 
to fumes from oil well fires during the Persian Gulf War.

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence that establishes that his current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(2000).

Objective indications of chronic disability resulting from an 
illness or combination of illnesses include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and "symptoms," other, non-medical 
indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more, or 
must exhibit intermittent episodes of improvement and 
worsening over a six-month period.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
Part 4 of Title 38, Code of Federal Regulations, for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for purposes of all laws in the United States. 38 
C.F.R. § 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1-3).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues, which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As stated above, under 38 C.F.R. § 3.317, the veteran may 
only be granted service connection for an undiagnosed 
disability.  In the present case, the veteran has been 
clinically diagnosed with a skin disability on several 
occasions during and after his military service.  The veteran 
was first diagnosed in May 1984 with contact dermatitis.  In 
the August 1992 VA examination, the veteran was diagnosed 
with cherry hemangiomas.  In the September and October 1998 
VA treatment records from the Alaska VAMROC, the veteran was 
again diagnosed with contact dermatitis and dyshidrosis.  
Therefore, since the veteran has a clinically diagnosed skin 
disability, the veteran is not entitled to service connection 
for a chronic disability resulting from an undiagnosed 
illness.

Furthermore, the veteran is not entitled to service 
connection under 38 C.F.R. § 3.303.  Although the veteran was 
treated for various skin disabilities during service, his 
separation examination was negative for subjective complaints 
or objective findings of a skin disability.  Likewise, there 
is no medical evidence linking any current skin disability 
that the veteran may have to his military service.  
Therefore, the veteran is not entitled to service connection.

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and implementing VA regulations.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
By virtue of the September 1994 Statement of the Case and the 
March 1995 and October 1996 Supplemental Statements of the 
case issued during the pendency of the appeal, the veteran 
was given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  
Moreover, the veteran has undergone an examination in 
connection with his claim.  Furthermore, following Remand by 
the Board in October 1998, a Travel Board Hearing was 
conducted in June 2001 at the Anchorage, Alaska RO.


ORDER

Service connection for a skin disability due to an 
undiagnosed illness is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

